Citation Nr: 0604707	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed multiple 
joint pains (back, left shoulder, knees) and weakness of the 
legs and left arm.  

2.  Entitlement to service connection for a claimed right 
shoulder disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August to December of 
1979 and from February to July of 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in August 2003 
for additional development of the record.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for post-concussion 
migraines.  However, this claim was granted in a May 2005 
rating decision.  

The issue of service connection for a right shoulder disorder 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDING OF FACT

The veteran is not shown to have multiple joint pains (back, 
left shoulder, knees) and weakness of the legs and left arm 
were first manifest in service, and the veteran did not 
manifest either arthritis or multiple sclerosis within one 
year following service. 



CONCLUSION OF LAW

Multiple joint pains (back, left shoulder, knees) and 
weakness of the legs and left arm were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a comprehensive 
VA examination addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in letters issued in April 2001 and April 2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  However, that 
rating decision was issued several months prior to the 
enactment of the noted VCAA provisions.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
multiple sclerosis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records do not indicate any orthopedic 
complaints or findings from her first period of service, 
dated from August to December of 1979.  

The Reserve medical records from the period between the 
veteran's two periods of active service do indicate 
orthopedic complaints.  A July 1984 treatment record reflects 
complaints of an unspecified arm injury.  The treatment 
records from May 1985 show complaints of left hip adductor 
strain and left thigh muscle aches.  

During her second period of service, from February to July 
1991, the veteran reported multiple orthopedic problems.  In 
March 1991, the veteran was treated for bilateral knee and 
thigh pain and was noted to have "overuse syndrome."  

A March 1991 quadrennial examination report indicates 
complaints of arthralgias and myalgias.  This examination 
report also reflects that the "spine, other 
musculoskeletal" system was noted to be abnormal.  The 
veteran again reported thigh pains in April 1991.  

The post-service Reserve records show continued orthopedic 
complaints.  An October 1991 record contains an unspecified 
assessment of "arthritis," although x-ray studies of the 
knees and neck were noted to be within normal limits.  

A separate record contains an assessment of polyarthralgia, 
with chondromalacia patella, fibromyalgia, and 
hypothyroidism.  The veteran was treated for a left thumb 
injury in September 1992 and for chronic knee pain in January 
1993.  

A quadrennial examination from June 1994 revealed very slight 
swelling above the patellae of the knees, with a "gritty 
feel" with palpation but also fair range of motion, no 
tenderness, and normal strength.  

The private medical records from November 1997 indicate that 
the veteran had discomfort and a sensation of fluid retention 
involving her right buttock area and extending all the way 
down the right lower extremity.  

The treating doctor was unable to ascertain the source of 
this problem but indicated that it might be due to radicular 
changes in the sciatic nerve or the equivalent, although it 
would be very atypical without any sensation of pain or 
neurologic dysfunction.  

The veteran was later treated for complaints of edema in the 
same month, and the doctor noted she might have cyclic 
idiopathic edema, which was not unusual in menstruating 
females.  

The VA medical records reflect that the veteran was treated 
for complaints of right knee edema in November 1997.  

A May 1999 VA orthopedic examination report contains an 
impression of a history of chronic knee pain, with a negative 
examination and radiographs.  The x-ray report, however, 
indicates very minimal juxta-articular osteopenia and a 
notation of "[a]ny degenerative changes appear minimal."  

A January 2001 VA treatment record indicates that the veteran 
was treated "with several MS [multiple sclerosis] 
complaints," including bilateral thigh pain, pain and 
tenderness in the dorsum feet, swelling of the lower legs and 
feet, and multiple tender spots in the back.  

The examiner noted that a diagnosis of fibromyalgia should be 
considered.  A March 2001 VA treatment record indicates that 
the veteran had a diagnosis including fibromyalgia, 
rheumatoid arthritis, and degenerative joint disease.  

The veteran underwent a further VA examination in December 
2002, with an examiner who reviewed the claims file.  The 
examiner noted an earlier diagnosis of fibromyalgia.  

Based on the examination results, the examiner rendered an 
assessment of regional myofascial pain syndrome of the 
posterior scapulothoracic region, which "[was] posture 
related and aggravated by large pendulous breasts."  

The examiner felt that the veteran did not meet the criteria 
for fibromyalgia and that her complaints of multiple joint 
pains were "not likely" related to swelling of the legs 
during active service in 1991.  

Additionally, the examiner noted that the abnormal evaluation 
of "musculoskeletal spine" shown in service in March 1991 
was not likely to be related to current complaints of 
shoulder and knee pain.  

In this case, the Board is aware that the veteran was treated 
for multiple orthopedic complaints in service, involving 
arthralgias and myalgias, as well as pain of the right thigh.  

The veteran does have a current disability, variously 
diagnosed as fibromyalgia, rheumatoid arthritis, degenerative 
joint disease, and regional myofascial pain syndrome of the 
posterior scapulothoracic region.  Additionally, a January 
2001 VA treatment record indicates the possibility of 
multiple sclerosis.  

However, the claims file does not contain any medical 
evidence indicating that the veteran's current disability was 
incurred in service or that arthritis or multiple sclerosis 
was manifest in the year following service.  

The only evidence of record addressing the etiology of the 
veteran's current disorder is the December 2002 VA 
examination, but the examiner noted that it was not likely 
that any current disorder was related to the multiple joint 
pains in service.  

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
October 2000 VA hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for multiple joint pains (back, 
left shoulder, knees) and weakness of the legs and left arm, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for multiple joint pains (back, left 
shoulder, knees) and weakness of the legs and left arm is 
denied.  



REMAND

A careful review of the claims file shows that VA right 
shoulder x-ray studies from May 1999 revealed slight 
degenerative changes of the right acromioclavicular joint.  

In December 2002, the veteran underwent a VA examination, 
during which she reported intermittent dull aching in the 
right subacromial and intrascapular region.  She stated that 
this pain would alternate from one side to another and would 
tend to be aggravated with lifting and overhead activity and 
with extremes of internal motion (i.e., placing the hand 
behind the back).  

The range of motion testing revealed right abduction to 180 
degrees, forward flexion to 170 degrees, internal rotation to 
90 degrees, and external rotation to 80 degrees.  The 
examiner provided no commentary as to whether such motions 
were painful.  

In rendering a diagnosis the examiner noted that it was 
"possible" that the veteran's "overuse syndrome in 1991," 
during service, was the result of bilateral shoulder pain.  

However, the examiner also stated that there was no current 
right shoulder disability, as the veteran had normal shoulder 
range of motion.  

The Board finds this examination to be problematic in several 
respects.  First, at the time of the examination, the claims 
file contained x-ray evidence of degenerative arthritis of 
the right shoulder, as described hereinabove.  

Even though the veteran complained of right shoulder pain, 
the examiner did not discuss these prior x-ray findings or 
try to reconcile them with his own diagnosis.  Indeed, the 
examiner made no mention of these findings whatsoever, even 
though he reported reviewing the claims file in conjunction 
with the examination.  

Second, the Board also notes that the veteran's range of 
motion of the right shoulder was not entirely full, as 
claimed by the examiner.  38 C.F.R. § 4.71a (Plate I) 
indicates that normal forward flexion is to 180 degrees, 
while normal external rotation is to 90 degrees.  

Finally, the examination report does not address the presence 
of painful motion or functional loss due to pain, even though 
the veteran specifically complained of right shoulder pain 
aggravated with overhead activity and extremes of motion 
during the examination.  

The shortcomings of the December 2002 VA examination are so 
significant that the Board finds that a reexamination is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of her claimed right 
shoulder disorder.  The examiner should 
review the entire claims file in 
conjunction with the examination, with 
particular attention to the May 1999 VA 
examination, May 1999 VA x-ray, and 
December 2002 VA examination reports.  

If deemed necessary, repeat x-rays should 
be performed.  Should the examination 
confirm degenerative changes of the right 
shoulder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
was incurred in or aggravated by active 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

2.  The RO should then readjudicate the 
issue of service connection for a right 
shoulder disorder.  If the determination 
of this claim remains unfavorable to the 
veteran, she and her representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


